Order entered September 24, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00462-CV

                                       LEN RAO, Appellant

                                                 V.

                   AMERICAN ARBITRATION ASSOCIATION, Appellee

                        On Appeal from the County Court at Law No. 2
                                    Dallas County, Texas
                            Trial Court Cause No. CC-13-00255-B

                                             ORDER
       We GRANT appellee’s September 20, 2013 unopposed second motion for an extension

of time to file its brief. Appellee shall file its brief on or before September 30, 2013.


                                                        /s/    DAVID LEWIS
                                                               JUSTICE